Citation Nr: 9919147	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left groin pain as a residual of urologic 
surgery.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for left leg pain and numbness as a residual of 
urologic surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
January 1975.  

This appeal arose from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO).  The RO granted entitlement to compensation for 
left leg pain and numbness as a residual of surgical removal 
of a kidney stone under the provisions of 38 U.S.C.A. § 1151, 
and assigned a noncompensable evaluation effective June 22, 
1994, the date of receipt of the claim.  The disorder was 
rated under Diagnostic Code 8729, neuralgia of the external 
cutaneous nerve of the thigh.  

In July 1996 the RO increased the evaluation to 20 percent 
effective June 22, 1994.  The disorder was re-rated by 
analogy to ureterolithiasis (formation of ureteral calculus) 
under Diagnostic Code 7510, which in turn is rated as 
hydronephrosis (dilation of the pelvis and calices of a 
kidney resulting from obstruction of the flow of urine) under 
Diagnostic Code 7509.  

In October 1997 the Board of Veterans' Appeals (Board) 
remanded the veteran's appeal.  Factual development, 
including obtaining of additional medical records, and 
scheduling of VA examinations, was ordered.  The Board also 
noted that the veteran asserted additional residuals of his 
urologic surgery including back, bladder, upper and lower 
abdominal, hand, right kidney and heart disabilities.  The RO 
was instructed to adjudicate claims for the additional 
residuals.  However, the Board did not find that these claims 
were inextricably intertwined with the issue on appeal.  The 
RO was also asked to consider entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998).  

In April 1998, the RO denied claims for additional 
disabilities including right kidney, bladder, upper and lower 
abdominal, low back, hand and heart disorders.  The 20 
percent evaluation for left leg pain/numbness and left groin 
pain was continued.  Entitlement to a referral for an 
extraschedular evaluation was also denied.  

In August 1998 the Board issued another remand pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), finding that there 
was inadequate compliance with the Board's prior remand 
directives.  The Board also noted that while the other 
claimed residuals of genitourinary surgery were not 
inextricably intertwined with the issue of an increased 
evaluation for left leg and groin pain, the veteran submitted 
correspondence in June 1998 that could be construed as a 
notice of disagreement (NOD) with the RO's action on those 
other claims.  The Board noted that failure to issue a 
statement of the case (SOC) was a procedural defect requiring 
a remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  
However, it was noted that an appeal shall be returned to the 
Board only if perfected through filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93 
(1997).  

In December 1998, the RO discontinued the single evaluation 
for left leg pain and groin pain and assigned separate 20 
percent evaluations pursuant to Diagnostic Code 8526 
(paralysis of the anterior crural (femoral) nerve) and 
Diagnostic Code 7510 (ureterolithiasis).  These evaluations 
were made effective June 22, 1994.  

The development and actions relevant to the issue on appeal 
have been completed and the case has been returned to the 
Board for appellate review.  However the RO did not issue an 
SOC on the veteran's other claims.  This matter is addressed 
in the remand portion of this decision.  

The issue on the title page of this decision has been 
rephrased in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999), to reflect that the veteran's appeal was 
from the initial grant of entitlement to compensation and 
assignment of a disability evaluation.  

It is noted that some of the treatment records indicate that 
the veteran may have some psychological overlay from his 
service-connected disability.  The RO should clarify whether 
the veteran is claiming entitlement to service connection for 
a psychological disorder as secondary to his service-
connected disability.  


FINDINGS OF FACT

1.  The service-connected disability is productive of 
frequent left groin pain.  

2.  The service-connected disability is productive of mild 
sensory femoral nerve neuropathy in the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for left groin pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.115b, Diagnostic Codes 7509, 7510 (1998).  

2.  The criteria for an initial evaluation in excess of 20 
percent for sensory neuropathy of the left lower extremity 
(claimed as left leg pain/numbness) have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.124a, Diagnostic Code 8526 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1994 the veteran was seen for intermittent colic on 
the left side.  An attempt to bypass a ureteral calculus with 
a stent was unsuccessful.  

In May 1994 the veteran underwent a cystoscopy, left 
ureteroscopy, electrohydraulic lithotripsy, and attempted 
basketing of the stone but the stone could not be removed.  
In addition there was a fragmentation of the probe as well as 
the distal end of the stone basket. The veteran then 
underwent an open ureterolithotomy with successful removal of 
the fragments and the calculus.  He then had a stent 
replacement and a Boari flap was carried out as a portion of 
the left ureter was removed.  

Treatment records after the veteran's 1994 surgery showed 
complaints of pain and discomfort in the left lower extremity 
and left groin.  He reported that he could not walk or stand 
and ambulated with a wheelchair.  A magnetic resonance 
imaging (MRI) test of the lumbar spine taken in July 1994 
showed left sided hydronephrosis of the kidney.  Eventually, 
the veteran was able to walk albeit with a limp on the left 
side.  A physical therapy report from July 1994 found muscle 
weakness and sensory loss.  

VA genitourinary and neurological examinations were provided 
in October 1994.  On the genitourinary examination the 
veteran reported pain radiating to the left hip and knee.  
There were no examination findings pertaining to the left 
lower extremity or groin.  The impression was that the cause 
of upper thigh pain was unknown.  The examiner stated that 
urinalysis was negative except for a rare red blood cell.  

Findings on the neurology examination pertaining to the left 
lower extremity and groin included some jerky give-way 
weakness in the left lower extremity and some patchy 
nondermatomal sensory loss isolated to the medial left thigh.  
The impression was that there was leg pain after urologic 
surgery.  The examiner emphasized that there was no objective 
evidence of radicular or peripheral nerve dysfunction in the 
left leg or of upper motor neuron problems.  Weakness was 
felt to be due to lack of cooperation.  The examiner stated 
that electromyograph (EMG) and nerve conduction studies would 
be needed.  

A follow-up VA examination was conducted in March 1995.  The 
veteran complained of pain in the left lateral thigh and 
medial calf along with numbness in those areas and pain in 
the left leg with weight bearing during ambulation.  He also 
reported deep pain with urination and ejaculation that he 
felt was bladder pain.  It was noted that there was a past 
history of nephrolithiasis.  

On examination of the lower extremities there was no obvious 
abnormality to visual inspection.  The measurements of the 
thighs were equal or the left was larger.  The results were 
ambiguous but no atrophy of the left leg was noted.  Reflexes 
were normal.  There was slightly decreased sensation to 
pinprick on the left leg, lateral aspect of the left thigh, 
the calf and the foot.  The loss was most prominent in the 
lateral thigh.  Straight leg raising was negative.  

The veteran had jerky give-way weakness with about Grade 3+ 
power.  However he had normal strength when standing, 
standing on the heels or toes and performing deep knee bends.  
He could do all of those things normally and could mount and 
dismount the examining table without assistance.  He did limp 
favoring the left leg.  The impression was left leg pain 
after urologic surgery.  However there was no objective 
evidence of any neurological involvement such as 
radiculopathy into the left lower extremity.  

EMG and nerve conduction studies were completed.  The 
impression was a normal electrical examination.  The 
veteran's effort was okay with respect to paraspinal muscle 
testing but otherwise was poor to fair.  

VA treatment records show that the veteran was seen in 1995 
for chronic left leg pain.  

In April 1995 the veteran underwent a neurology consult.  It 
was noted that an MRI in July 1994 was normal.  Straight leg 
raising on the left was to 45 degrees sitting and 45 to 50 
degrees supine.  The only diagnosis made was chronic pain 
syndrome.  


The veteran was then seen for a medicine refill.  He reported 
chronic pain in the entire left leg up to the left lower 
quadrant and back, especially with walking and sometimes at 
rest.  He also reported tingling in the lower leg.  He 
reported that he had not used narcotics in over two months.  
Pain medication was prescribed.  

About a week later the veteran presented with heart symptoms.  
He incidentally noted swelling in the legs and muscle spasms 
in both legs.  No findings were made.  

In November 1995 the veteran was seen for left leg and 
"stomach" pain.  A nerve block was considered.  

The veteran testified at a hearing at the RO in December 
1995.  He contended that the rating assigned did not 
adequately reflect his degree of disability.  He reported 
that on VA examination he did have pain on straight leg 
raising.  He stated that he was currently having an aching 
pain with occasional spasms or sharp pain in his leg and 
stomach.  The veteran clarified later that when saying 
stomach he meant his mid to lower groin just above the leg.  
He testified that occasionally pain would wake him from sleep 
or prevent him from sleeping.  

The veteran also reported decreased concentration due to 
pain.  He stated that he was working about 50 percent of 
normal hours due to his symptoms.  He noted that his pain was 
worse with movement including using stairs and squatting.  He 
reported that from his knee down, he had numbness.  With 
weight bearing he claimed that he would have pain from the 
thigh to the groin and lower back.  He also testified that he 
had pain in the bladder area with urination.  

Additional VA examinations were provided in December 1995 and 
January 1996.  The veteran reported limping with pain and 
spasm in the suprapubic area and upper left leg and numbness 
of the left leg.  He also reported pain the bladder region 
with voiding.  He denied hematuria.  He also reported left 
flank pain.  He reported that he was unemployed.  

Examination of the genitalia was unremarkable.  The 
impression was that discomfort and numbness of the left lower 
quadrant and the left lower extremity was of unknown 
etiology.  Urinalysis was within normal limits.  An 
(intravenous pyelogram) IVP was recommended.  A repeat 
cystoscopy and uroflow bladder ultrasound residual were also 
recommended.  

On the January 1996 VA neurology examination the claims 
folder was reviewed and the veteran's history was taken.  
Reflexes were normal.  There was decreased sensation to pink 
prick in a stocking distribution on the left.  On straight 
leg raising to 90 degrees there was back pain, left thigh 
pain and left lower abdominal pain.  Strength was 3+ or 
less/5 with jerky give-way weakness in all muscle groups 
tested in the left lower extremity.  To the examiner this 
seemed inconsistent with his gait and the result was not 
deemed clinically reliable.  The impression was history of 
left lower abdomen and leg pain and weakness after urologic 
procedures.  The examiner commented that there was no 
objective neurologic basis for these complaints as a primary 
neurologic problem.  It was felt to be remotely possible that 
the complaints could be due to referred pain from the 
genitourinary (GU) tract given the prior finding of 
hydronephrosis on MRI.  He felt that it was reasonable to 
have a repeat imaging study such as an IVP or ultrasound of 
the kidneys.  

The IVP report from January 1996 showed that the kidneys were 
within normal limits.  The left ureter was also normal in 
appearance with the exception of a slight defect felt to be 
due to the prior surgery.  There was no definite abnormality 
of the bladder and post-void study showed good emptying of 
the urinary bladder.  The impression was of an essentially 
normal study.  

VA outpatient treatment records show treatment in 1996 and 
1997 for left leg pain.  The records mostly show a history 
and impression of chronic leg pain and prescription of pain 
medication.  In May 1996 gait was stable.  In April 1997 the 
veteran reported that his left leg was painful and would give 
out.  A knee brace was prescribed.  

In December 1997 at the direction of the Board, the veteran 
was provided with additional VA examinations.  On the 
genitourinary examination, the veteran complained primarily 
of groin pain.  He reported that he still used a cane and a 
knee brace as his knee would tend to give out on him.  He 
reported leg pain from around the knee to the groin with 
weightbearing.  He stated that he would have some pain during 
voiding.  He denied blood in the urine and passing other 
calculus.  He denied flank pain or tenderness since his 
surgery.  The examination was unremarkable.  No abnormal 
results were noted.  

The impression was left lower quadrant pain related to weight 
bearing on the left leg.  The examiner found no reason for 
that to be related to the prior urological surgery.  He 
stated that the veteran reported that he was never told that 
he should have an exploration for nerve entrapment by scar 
tissue.  The examiner found no increase in disability due to 
leg and left lower extremity discomfort.  Urinalysis was 
completely normal.  

On neurology examination the veteran reported that he had 
pain from his left lower quadrant through his inguinal area 
and down the anterior aspect of the leg.  He reported that he 
felt that this had caused his knee to give-way.  He reported 
numbness in the anterior aspect of the thigh down to the 
knee.  The examiner stated that previously he had been 
describing an area of tingling and numbness in the medial 
aspect of the thigh.  The veteran stated that this area was 
actually very sensitive to touch rather than having no 
sensation.  

The examiner noted the prior "normal" neurological 
examinations with some give-way and jerky weakness that was 
difficult to explain.  The normal EMG from March 1995 was 
also noted.  

On examination the veteran had give-way weakness that was 4/5 
with left hip extension, 3 to 4/5 with left knee extension, 3 
to 4/5 with left ankle dorsiflexion and plantar flexion, 4/5 
with left knee flexion and 4/5 with left hip flexion.  
Adduction and abduction were 5/5.  

Sensory examination showed intact proprioception and light 
touch.  Pinprick appeared decreased in a strip of the 
anterior left thigh down to above the knee.  To pinprick to 
the medial aspect of the thigh, the veteran complained of 
dysesthesias and knocked the examiner's hand away. 

The veteran's gait was somewhat antalgic.  He could stand on 
his ankles and toes but had some difficulty walking.  The 
difficulty appeared to be with the thigh giving way rather 
than weakness with plantar and dorsiflexion.  Examination of 
the back was negative.  There was no abnormality to pinprick 
over the scrotum.  Attempts to elicit cremasteric reflexes 
were negative bilaterally.  There was decreased sensation to 
pinprick in the lower abdomen around the surgical scar.  

The assessment was that the examination was difficult to 
interpret due to some give-way quality to the veteran's 
weakness.  However it was felt to be within normal limits.  
The examiner stated that it was hard to say whether there was 
referred pain from the ureteral area due to inflammation or 
other urologic etiology.  This was felt to be possible.  The 
veteran's description did not fit any nerve root or 
peripheral nerve distribution.  Therefore his complaint could 
not be strictly neurologic.  It was very difficult for the 
examiner to determine its nature.  

It was assumed that it was probably associated with pain and 
numbness rather than being strictly neurogenic.  He noted 
that he did not see a significant difference in muscle tone 
of the left femoral nerve muscle, which was weak on testing, 
and there was no evidence of fasciculations showing evidence 
of denervation.  It was noted that past EMG and nerve 
conduction studies were normal.  

The examiner noted that a possibility was meralgia 
paresthetica or damage to the lateral femoral cutaneous 
nerve.  Further nerve conduction and EMG studies were felt to 
be warranted.  The examiner stated that it was hard for him 
to believe that the lumbosacral plexus would be involved in 
the surgery.  He noted that the prior MRI of the back was 
normal.  He could not say how the nerves could have been 
injured during the surgeries.  

The examiner felt that referred pain would be separate from 
the leg pain.  The only thing potentially consistent with any 
nerve problem was numbness of the anterior thigh, which could 
be indicative of lateral femoral cutaneous nerve dysfunction.  
It was not unreasonable that it would have occurred during a 
urologic surgery.  

An orthopedic examination was performed.  The veteran had a 
limp on examination.  He would raise on his heels and toes 
satisfactorily.  There was some give-way weakness on the left 
in the gastrocnemius and quadriceps.  There was tenderness 
over the left groin.  Sensory examination to pinwheel was 
normal except for a complaint of dullness subjectively in the 
left anterior thigh and medial and lateral leg.  The examiner 
noted that this did not follow an anatomic distribution.  On 
flexion and extension of the back the veteran reported groin 
pain.  The examiner felt that the feeling of the left leg 
giving out was subjective and in response, apparently, to 
some pain in the bladder and left groin.  The tenderness 
shown on examination was not felt to be enough to produce the 
symptoms in the left lower extremity.  The use of the knee 
brace was felt to be unwarranted, certainly from an 
orthopedic standpoint.  

Ultrasound of the kidneys showed no mass, cyst, 
hydronephrosis or calculus in either kidney.  

EMG and nerve conduction velocity (NCV) testing was performed 
in January 1998.  The impression was suspected left femoral 
sensory neuropathy.  There was no reliable test for the 
lateral femoral cutaneous nerve.  Motor changes were felt to 
be voluntary.  

An addendum to the prior VA examination was submitted in 
September 1998.  The examiner stated that weakness on the 
prior examination and sensory loss did not quite fit 
objective findings of a specific nerve or neurologic lesion.  
He stated that he could not determine whether the veteran had 
a specific nerve lesion at all.  He did have some numbness 
that could have been in the distribution of several nerves.  

EMG/NCV studies from January 1998 showed possible left 
femoral sensory neuropathy.  However motor findings for the 
femoral nerve were normal.  The examiner found this anomalous 
because, he explained, the femoral nerve supplies the muscles 
of the anterior thigh, which was the location where the 
veteran had giving way of the leg.  The examiner stated that 
there was no evidence to support the veteran's complaints.  

The examiner stated that the tests did not show any objective 
lesion of the left lower extremity.  However, the suggestion 
by the person interpreting the EMG of a possible femoral 
neuropathy would fit with some numbness.  The examiner 
hypothesized that there could have been a stretch injury in 
positioning the patient during his urologic surgery.  He 
doubted that there was an actual cut or break in the nerve in 
that there were no muscle or motor findings, which would have 
been expected in such a case.  The examiner stated that he 
had no objective way to connect he surgery with his symptoms 
and he had no objective findings to tell him which nerve or 
root could be involved.  He stated that giving the veteran 
the benefit of the doubt, he might have a mild femoral 
sensory neuropathy.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  



For application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

There must be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

Hydronephrosis is evaluated as 10 percent disabling where 
there is only an occasional attack of colic, but there is no 
infection and no catheter drainage is required.  A 20 percent 
evaluation is indicative of frequent attacks of colic 
requiring catheter drainage.  A 30 percent evaluation is 
available for frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function.  A severe case 
is rated as renal dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509.  

Ureterolithiasis (ureter stones) is rated as hydronephrosis 
except that a 30 percent evaluation is assigned in cases 
where there is recurrent stone formation requiring one or 
more of the following:  diet therapy; drug therapy; or 
invasive or noninvasive procedures more than two times a 
year.  38 C.F.R. § 4.115b, Diagnostic Code 7510.  


Paralysis of the anterior crural (femoral) nerve with 
paralysis of the quadriceps extensor muscles is rated 40 
percent disabling.  Incomplete paralysis of the nerve is 
rated 30 percent disabling where severe, 20 percent disabling 
when moderate, and 10 percent disabling for a mild case.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1998).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran is currently receiving separate evaluations for 
hydronephrosis and femoral nerve impairment.  A 20 percent 
evaluation for hydronephrosis is indicative of frequent colic 
(a type of pain) requiring catheter drainage.  This is a 
generous evaluation since no abnormality of the bladder was 
found; only a small irregularity of the ureter consistent 
with the prior surgical procedure was noted; and 
hydronephrosis was shown in July 1994 but not thereafter.  No 
catheterization has been required.  However, the veteran has 
reported frequent groin area pain with functional limitation.  
Given that there is evidence of frequent colicky pain, 
considering his functional impairment, and affording him the 
benefit of the doubt, a 20 percent evaluation is supported.  
DeLuca;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.115b, 
Diagnostic Codes 7509, 7510.  

Unfortunately, the veteran has not submitted evidence meeting 
or even nearly approximating the criteria for a higher 
evaluation than 20 percent.  There is no evidence of 
infection (pyonephrosis), impaired kidney function, severe 
hydronephrosis, or recurrent stone formation requiring diet 
therapy; drug therapy; or invasive or noninvasive procedures 
more than two times a year.  Therefore his claim for an 
initial evaluation in excess of 20 percent must be denied.  


With regard to the thigh pain, there is also little objective 
evidence of disability.  Electrical testing showed a 
possibility of some mild sensory nerve impairment in the 
femoral nerve distribution, perhaps diagnosable as meralgia 
paresthetica.  There is no objective evidence of motor 
impairment.  

A mild case of femoral nerve neuralgia is to be rated as 10 
percent disabling.  According to a note preceding the 
schedule of ratings for diseases of the peripheral nerves 
wholly sensory involvement should be for the mild, or at most 
the moderate degree.  However, given the veteran's functional 
impairment and affording him the benefit of the doubt a 20 
percent evaluation is appropriate.  DeLuca;  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8526.  

However, the criteria for an evaluation in excess of 20 
percent have not been met.  The veteran's impairment is 
wholly sensory and may not be rated higher than 20 percent, 
the evaluation for moderate impairment.  There is no evidence 
to support that the veteran has severe nerve impairment.  
Therefore his claim for an initial evaluation in excess of 20 
percent must be denied.  

As noted above, the veteran initiated this appeal from the 
initial assignment of a disability evaluation.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that in appeals from 
an initial assignment of a disability evaluation, ratings may 
be staged (i.e., different ratings may be assigned for 
different periods of time).  The rule of Francisco v. Brown, 
7 Vet.App. 55 (1994), that where an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern, does not apply in such 
cases. 

The veteran's disability evaluations were made effective back 
to his date of claim.  Upon review of the facts as a whole 
the Board finds no basis for staging of ratings.  The 
criteria for an evaluation in excess of 20 percent have not 
been met at any time since the veteran filed his claim.  


Additional Matter

The Board notes that the RO has addressed the sub-issue of 
entitlement to an extraschedular evaluations pursuant to 
38 C.F.R. § 3.321(b)(1).  

While the veteran reported that he had a reduction in his 
ability to perform at work due to pain and then later 
indicated that he was unemployed, the Board agrees that there 
has not been an adequate showing by the veteran of 
extraordinary or exceptional disability from the service 
connected left groin and leg disability, beyond that 
contemplated by the rating schedule.  He has contended that 
he had marked interference with duties in his last job due to 
pain in his leg and groin, but there is little corroborative 
evidence to support that the veteran's service connected 
disability (as opposed to some other factor(s)) resulted in 
marked interference with employment.  

The veteran is receiving two 20 percent evaluations for 
symptoms arising from his service-connected disability and in 
the judgment of the Board this adequately compensates him for 
his disability.  There exists no basis upon which to refer 
the veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
evaluations in excess of 20 percent for left groin pain, and 
left leg pain and numbness.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
is denied for left groin pain as a residual of urologic 
surgery.  

Entitlement to an initial evaluation in excess of 20 percent 
is denied for leg pain and numbness as a residual of urologic 
surgery.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board instructed the RO to issue an SOC in response to 
the June 1998 rating decision so that the veteran could 
perfect an appeal (if desired) on claims for additional 
benefits not inextricably intertwined with the issue on 
appeal including entitlement to compensation for back, 
bladder, upper and lower abdominal, hand, right kidney and 
heart disabilities.  The RO did not issue an SOC as directed 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran has a right to completion of remand directives of the 
Board and failure to substantially comply with remand 
directives is a violation of the veteran's due process.  

Therefore, to ensure that the veteran is afforded due 
process, 38 C.F.R. § 3.103(a) (1998), the Board is remanding 
the case to the RO for further action as follows:  

The RO should issue an SOC covering all 
issues decided in the April 1998 rating 
decision but not addressed in subsequent 
supplemental statements of the case and 
advise the veteran of the requirements 
necessary to perfect a timely appeal.  

Unless the benefits requested on appeal are granted to the 
veteran's satisfaction, the case should then be returned to 
the Board for appellate review if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

